Citation Nr: 0834620	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to April 
1972.    

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

Initially, the Board notes that the veteran's original formal 
claim is of record and was received in June 2004.  The record 
reflects that the veteran was notified of the August 2004 
rating decision, which denied service connection for PTSD and 
hypertension, via a letter dated August 21, 2004.  A VA 
Memorandum of record, dated in October 2005, indicates that 
upon review of the record it was noted that the claim filed 
by the veteran was not in the claims file.  The October 2005 
VA Memorandum further indicates that the date "the EP was 
established could not be determined; however, the date of 
claim in BIRLS was August 3, 2005."  The Board notes that 
the lost/missing claim noted in the October 2005 VA 
Memorandum was received by VA prior to the expiration of the 
one year appeal period from notice of the August 2004 rating 
decision.  This VA Memorandum further noted that a search was 
conducted, but the claim was not located.  The RO sent the 
veteran a letter, dated in October 2005, advising him that VA 
records showed he filed a claim on or about August 3, 2005, 
but that the original paperwork submitted could not be found.  
The letter asked the veteran to resubmit the claim or similar 
evidence.  A rating decision, dated in November 2005, 
reflects that the previous denials of service connection for 
high blood pressure and PTSD were confirmed and continued.  
The veteran filed a timely Notice of Disagreement with the 
November 2005 rating decision and then perfected his appeal 
with a duly submitted substantive appeal following the 
issuance of a Statement of the Case in April 2007.  With 
resolution of doubt in favor of the veteran, the Board finds 
that the "missing" August 3, 2005 claim indicated the 
veteran's timely desire to appeal the August 2004 rating 
decision.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
finds that it is most favorable to the veteran to review the 
claim de novo (without consideration of new and material 
evidence) and that the August 2004 rating decision is 
currently before the Board on appeal.  The issues have been 
characterized accordingly.


In August 2007, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  While competent medical evidence contains a diagnosis of 
PTSD linked to alleged in-service stressors identified by the 
noncombat veteran, the probative evidence of record fails to 
independently corroborate the alleged stressors to which a 
diagnosis of PTSD has been linked.

3.  The competent medical evidence of record fails to 
establish that hypertension, initially clinically 
demonstrated years after service, is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Hypertension was not incurred in, or aggravated by, 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  


VA satisfied its duty to notify as to the claims by means of 
letters to the appellant dated in June 2004, August 2005, and 
October 2006.  These letters informed him of what evidence 
was required to substantiate the service connection claims 
and of his and VA's respective duties for obtaining evidence.  
Additionally, the October 2006 letter informed the veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Statement of the 
Case was provided to the veteran April 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's DA Form 
20 and statements in support of his claims, to include 
testimony at a Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  The Board notes that a remand to obtain VA 
medical opinions is not necessary, as will be explained 
below, and sufficient competent medical evidence is of record 
to make a decision on this claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

It is noted that VA will undertake unit record searches to 
assist in developing claims for PTSD.  In order to perform 
unit record searches, the VA Adjudication Manual requires 
that the claimant provide:  a) a stressor that can be 
documented, b) the location where the incident took place, c) 
the approximate date (within a two-month period) of the 
incident, and d) the unit of assignment at the time the 
stressful event occurred.  See M21-1MR, Part IV, Subpart ii,  
I.D.14.d.  The Board notes that this requirement is 
applicable to all PTSD claims where, as here, unit records 
must be searched to find credible supporting evidence of the 
stressors.  The record indicates that the veteran has been 
repeatedly asked to submit information or evidence in support 
of his claim for service connection for PTSD.  The Board must 
emphasize that the requirements above are the minimum 
requirements to perform a search.  See id.  The veteran has 
not provided approximate dates or locations regarding his 
alleged stressful events.  See Statement in support of his 
claim regarding PTSD, dated in June 2004 (reflecting that the 
veteran explained the stressful in-service event he could 
remember and providing the time period of 1970-1971); see 
also December 2006 VCAA Notice Response (indicating that the 
veteran had no more evidence to submit to VA to substantiate 
his claim).  The burden lies on the veteran to cooperate with 
VA.  While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board concludes a PTSD examination is not needed in this 
case because the only evidence indicating the veteran 
experienced his stressor events, i.e., "suffered an event, 
injury or disease in service," is his own lay statements, as 
will be discussed below.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms"); see 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered an 
event, injury, or disease in service," is required to trigger 
VA's duties pursuant to § 5103A(d)).  The reason that the 
claim fails, as discussed below, is for not satisfying the 
combat presumption and lack of credible supporting evidence 
that the claimed in-service stressor occurred.  There is no 
reasonable possibility that a medical examination and opinion 
would aid in substantiating the veteran's claim since it 
could not provide evidence of a past event.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2007).

Analysis

1.  PTSD 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f) 
(2007). 

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam.  The veteran testified he was stationed 
in Long Binh and in Pleiku, Da Nang while in Vietnam.  (See 
August 2007 Travel Board hearing transcript "Tr." 4.)  The 
veteran testified that as part of his duties he had to 
recover vehicles that were "involved in fire fights and tore 
up, [and] get them straightened back out."  (Id. at 5.)  The 
veteran also stated he saw bloodied bodies and body parts 
while out recovering these vehicles.  (Id. at 6-7).  The 
veteran added that, while on these vehicle recovery missions, 
his group "took a little incoming but fortunately none of us 
were actually hurt bad[ly]."  (Id. at 8.)  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

While the veteran's DD Form 214 confirms that he served in 
Vietnam from July 1971 to April 1972, a review of the 
official military documentation contained in his claims file 
is unremarkable for evidence suggesting he affirmatively 
engaged in combat activity against enemy forces, as 
contemplated by VA regulations.  His DD Form 214 does not 
reflect that he received any decorations or medals indicative 
of involvement in combat.  The DD Form 214 further indicates 
that the veteran's military occupational specialty (MOS) 
during his period of service from January 1971 to April 1972 
was a truck vehicle mechanic (63C20) with completion of a 
course in wheeled vehicle maintenance training in July 1971.   
The service personnel records note that the veteran was 
assigned to the 290th Quartermaster Detachment, WCCEAAA, 
United States Army Pacific.  The Board further notes that the 
record, to include service treatment records and a DA Form 
20, do not demonstrate that the veteran was wounded in combat 
during his service in Vietnam, nor has he alleged receiving 
any medals indicative of this type of service.  Additionally, 
the veteran's service personnel records do not reflect that 
he was assigned to temporary duty with a combat unit or was 
dispatched to the field during his tour of duty in Vietnam, 
and there is also no indication that the veteran was detached 
from his primary assignment and sent into the field with 
another unit on temporary duty.  The veteran's DA Form 20 
indicates only that he participated in "unnamed campaigns."


The law is clear that uncorroborated allegations of proximity 
to a combat area, without more, are insufficient to establish 
combat service.  VA's Office of General Counsel has defined 
the phrase "engaged in combat with the enemy" to mean that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
veteran served in or near a "combat zone" does not 
necessarily mean that he himself engaged in combat against 
the enemy.  Id.  Moreover, a general statement in service 
personnel records that he participated in a particular 
operation or campaign would not, alone, establish that he had 
combat service because the terms "operation" and "campaign" 
encompass combat and non-combat activities.  Id.  Whether or 
not a veteran "engaged in combat with the enemy" must be 
determined through recognized citations or other official 
records.  No single item of evidence is dispositive, and VA 
must assess the credibility, probative value, and relative 
weight of each item.  Id.  The veteran's assertions of combat 
service are not ignored, but are evaluated along with other 
evidence.  Id.  However, again, mere assertion of combat 
service, alone, is insufficient to establish this fact.  
VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) 
(finding that the mere presence in a combat zone is not 
sufficient to establish combat service).  Consequently, the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f) does not apply as the evidence of record 
does not establish that the veteran engaged in combat with 
the enemy.  See VAOPGCPREC 12-99.  Therefore, any alleged 
stressors in service must be independently verified, i.e., 
corroborated by objective credible supporting evidence.  

The veteran has been repeatedly asked for more information 
regarding his PTSD claim via VCAA notice letters dated in 
June 2004, August 2005, and October 2006.  Initially, the 
veteran was sent a letter, dated in June 2006, listing 
"PTSD: Combat Related" as an enclosure.  The veteran 
submitted a form titled "Information in Support of Claim for 
Service Connection for Post-Traumatic Stress Disorder 
(PTSD)", which was received by VA in June 2004, and the only 
specific event he identified was "had to kill a V.C. at 
night in motor pool."  The veteran did not provide a 
timeframe when this event occurred, other than a notation 
indicating "1970-1971."  The veteran also noted that he 
tried, but could not remember.  Additionally, when questioned 
by his representative at the August 2007 Travel Board 
hearing, the veteran was not able to identify the location of 
a mission where he had to "switch out" a transmission.  
(Tr. at 21.)  He did state that this event occurred during 
monsoon season.  (Id. at 22.)  However, when asked if this 
was within the first six months that he was in Vietnam, the 
veteran stated that it was the whole time that he was there.  
(Id.)  Without information regarding the location or time 
frame of an alleged in-service stressor, the Board finds that 
the information provided was not specific enough to warrant 
submission of a request to U.S. Army and Joint Services 
Records Research Center (JSRRC) for a search.

Further, after the veteran was sent another VCAA notice 
letter in October 2006, he returned a VCAA Notice Response 
form, dated in December 2006, indicating he had no further 
information or evidence to submit.  VA's duty to assist in 
such situations was discussed in more detail above.  The 
record, at this point, reflects stressors that are not 
corroborated by independent evidence of record.  Without the 
combat presumption, there is insufficient evidence to support 
this claim.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Therefore, in the absence of any evidence to the 
contrary, the Board concludes that that there is no 
independent evidence to corroborate the veteran's statements 
as to the occurrence of his claimed in-service stressors. 

With respect to a current PTSD diagnosis, the record reflects 
that the veteran has been diagnosed with PTSD.  See Private 
medical report from C.C.D., Ph.D, dated in July 2007; see 
also VA outpatient treatment record, dated in August 2006.  
The Board also acknowledges a VA mental health initial 
treatment record, dated in May 2006, indicating a diagnosis 
of PTSD.  The May 2006 VA mental health treatment record also 
noted that the veteran's PTSD is "related to combat in 
Vietnam."  Despite the above medical evidence relating the 
veteran's PTSD to service, the Board finds that these 
diagnoses cannot be relied upon because they were based on 
stressors that were not supported by credible evidence of 
record.  The Board reiterates that the veteran's diagnoses of 
PTSD were based on an unconfirmed history as reported by him, 
which the Board is not bound to blindly accept.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (noting that where a 
veteran's alleged stressors are uncorroborated, the Board is 
not required to accept a recent diagnosis of PTSD as being 
the result of the veteran's service).  The question of 
whether he was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  As such, the 
Board does not accept the statements and opinion offered in 
the May 2006 VA mental heath record or the July 2007 private 
medical record and finds such evidence to hold no probative 
value (this is notwithstanding the fact the VA licensed 
social worker failed to indicate that the veteran's claims 
file was reviewed or point to specific Vietnam stressors as 
the foundation for the diagnosis of PTSD).  In sum, whether 
the evidence establishes the occurrence of stressors is a 
question of fact for VA adjudicators, and whether any 
stressors that occurred were of sufficient gravity to cause 
or to support a diagnosis of PTSD is a question for medical 
professionals.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

In conclusion, the Board finds that the competent evidence of 
record fails to establish that the veteran has PTSD that is 
related to his active military service.  In the absence of a 
corroborated in-service stressor, the Board finds there is no 
basis for granting service connection for PTSD.  As such, the 
negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.

2.  Hypertension 

The veteran asserts that service connection is warranted for 
hypertension.  The Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.  VA medical records reflect that the veteran was 
diagnosed with hypertension in approximately 2004.  See e.g., 
Report of VA Agent Orange examination, dated in April 2004.  
VA treatment records further reflect that the veteran is 
taking medications for his blood pressure, to include 
Diltiazem and Irbesartan.

With regard to in-service incurrence of an injury or disease, 
the Board notes that the service treatment records do not 
reflect a diagnosis of hypertension, or a clinical 
characterization of elevated blood pressure reading, while in 
service.  In addition, the record does not contain any 
competent clinical opinion asserting that the veteran's 
current hypertension is etiologically related to the reported 
blood pressure readings in service.  However, in the absence 
of evidence showing a chronic condition in service, a 
veteran's current diagnosis may still be service connected 
per 38 C.F.R. § 3.303(b) if "continuity of symptomatology is 
demonstrated."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997); see also 38 C.F.R. § 3.303(d).  However, as explained 
below, such is not demonstrated in this case. 

The veteran's service medical records show that his blood 
pressure was recorded as 134/86 on a report of a pre-
induction examination, dated in April 1970.  It was also 
noted that the veteran's vascular system was clinically 
normal.  A report of medical history, also dated in April 
1970, reflects that the veteran denied high blood pressure.  
A medical history questionnaire, dated in January 1971, again 
reflects that the veteran denied high blood pressure.  
Additionally, a questionnaire for adult dental patients, 
dated in June 1971, indicates that the veteran reported he 
never had or received medical care for high blood pressure.  
The report of the veteran's medical separation examination, 
dated in April 1972, reflects a normal evaluation of the 
veteran's vascular system.  The veteran's blood pressure was 
recorded as 130/72.  No other blood pressure readings are 
contained in the service medical records.  

After service, the record reflects that the first clinical 
diagnosis of hypertension was upon VA Agent Orange 
examination in April 2004.  This VA Agent Orange examination 
report also reflects that the veteran reported that he has 
had hypertension for 10 years.  VA treatment records, dated 
thereafter, reflect consistent findings of elevated or high 
blood pressure readings with treatment to include several 
medications for such.  

At the August 2007 Travel Board hearing, the veteran 
testified that he was informed that he had high blood 
pressure within two years after discharge from service.  (See 
August 2007 Travel Board Tr. at 24.)  It was noted that this 
doctor indicated that the veteran should be put on medication 
for his high blood pressure, but the veteran stated that he 
"refused to do it." (Id.)  The Board notes that medical 
records regarding the aforementioned post-service doctor's 
visit, referenced by the veteran, are not of record.  
However, the Board finds that a remand for such records is 
not necessary as the veteran has not properly identified 
these records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) 
(noting that the claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal or Federal agencies or department custodians, to 
include providing enough information to identify and locate 
the existing records, including the person, company, agency, 
or other custodian holding the records; and the approximate 
time frame covered by the records).

The Board acknowledges that the veteran's testimony that he 
was told that he had high blood pressure within 2 years from 
discharge from service is not competent medical evidence to 
establish that his current hypertension is related to his 
military service.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) (finding that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence).

The Board also notes that reported blood pressure readings on 
entrance and separation reflect a decrease in the veteran's 
systolic and diastolic readings, respectively.  Further, 
these blood pressure readings did not constitute 
hypertension, as defined by VA regulations.  The Board again 
notes that the veteran reported that he has had hypertension 
for 10 years upon VA Agent Orange examination in April 2004.  
Even with consideration of the veteran's reported 10 year 
history of hypertension, the Board finds that there is no 
demonstration of continuity of symptomatology since service.  
Moreover, the record is devoid of any complaint or finding of 
hypertension until, at the earliest 1994, over 20 years after 
service.  The Board notes that evidence of a prolonged period 
without medical complaint or demonstration, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

As the record does not reflect any abnormal blood pressure 
reading in service, or even an increase in blood pressure 
readings in service, there is no incident of service to which 
a clinical opinion could find a nexus to service.  McClendon 
v.  Nicholson, 20 Vet. App. 79 (2006).  As such, in the 
absence of clinical demonstration of hypertension in service, 
or for more than several decades after service, and with no 
clinical opinion relating current hypertension to service, 
the initial demonstration of hypertension decades after 
service is too remote from service to be reasonably related 
to service.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension, as a chronic disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  As the medical evidence of record does not 
demonstrate hypertension within one year of separation from 
service, service connection is not warranted on a presumptive 
basis.

The Board acknowledges the veteran's statements and testimony 
that his current hypertension disability is due to service.  
However, the veteran has not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions.  Thus, his statements regarding 
the etiology of the disability in question do not constitute 
competent medical evidence and lack probative value.  
Espiritu, 2 Vet. App. at 494-95.

The Board also notes that the veteran, in his VA Form 9, 
Appeal to Board of Veterans' Appeals, received in April 2007, 
indicated that he also contends that his hypertension may be 
a result of his many years with PTSD.  In this regard, the 
Board notes that the RO has not adjudicated service 
connection for a hypertension as secondary to a service-
connected disability, nor has such issue been developed for 
appellate consideration by the Board at this time.  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are:  (1) evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Service connection for a hypertension as secondary to a 
service-connected disability is warranted where the 
disability is proximately due to, the result of, or 
aggravated by, a service-connected disease or injury.  
38 C.F.R. § 3.310.  It is noted that the second element of 
the above outlined legal requirements is not met because PTSD 
is not service-connected, as the above decision denies 
service connection for such disability.  See Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The record also reflects that 
the veteran does not have any service-connected disability.  
Considering the facts discussed above, an award of service 
connection on a secondary basis is not be justified here.  As 
such, a remand is inappropriate where there is no possibility 
of any benefit flowing to the veteran.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v.  Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds 
that service connection is not warranted for hypertension.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.






____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


